Citation Nr: 0916348	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-16 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for scoliosis and degenerative joint disease of 
the low back.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and December 2006 rating 
decisions of the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of his claims.  

On the May 2006 and November 2007 appeal forms (VA Form 9), 
the appellant indicated that he wished to have Board hearings 
on the aforementioned issues.  As such, these claims must be 
remanded.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the appellant for a Board 
video conference hearing.  After the 
hearing has been held, the case should 
be returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

